DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-11 recite a method (i.e. a process such as an act or series of steps), claims 12-15 recite a computer program product, and claims 16-20 recite a system and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: A method for matching job offers with workers, the method comprising: receiving, a plurality of worker values corresponding to a plurality of attributes; receiving, a plurality of employer values 
Representative claim 12 recites: Receiving a plurality of worker values corresponding to a plurality of attributes; receiving a plurality of employer values corresponding to the plurality of attributes; receiving at least one employer priority associated with one or more employer values from the plurality of employer values; determining a worker score associated with each worker of a plurality of workers, wherein a worker score associated with a worker is determined based on at least one of: work radius, average star rating, average star rating with enterprise, average star rating with location, average star rating with requester, average star rating with sessions of given attributes, overtime propensity, work history with enterprise, work history with marketplace, work history with requester, work history with location, current proximity, and proximity of closest ending session; determining a candidate pool of workers meeting predetermined employer criteria associated with the plurality of attributes; 
Representative claim 16 recites: Receive a plurality of worker values corresponding to a plurality of attributes; receive a plurality of employer values corresponding to the plurality of attributes; receive at least one employer priority associated with one or more employer values from the plurality of employer values; determine a worker score associated with each worker from a plurality of workers, wherein a worker score associated with a worker is determined based on each of a comparison of the plurality of worker values with the plurality of employer values and a comparison of at least one worker value with the at least one employer priority; determine a candidate pool of workers meeting predetermined criteria from the plurality of workers; determine an offer transmission sequence for sequentially transmitting at least one work request to a worker based on transmission parameters comprising: available wait times (AWT), available pool of workers from the candidate pool for receiving the at least one work request; maximum distribution time (MDT) for transmission of the 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine an evaluation or metric of a job candidate by receiving worker values and attributes as well as employer values and attributes and comparing the worker values to those of the employer values. Furthermore, an HR or hiring representative would be able to use the valued determined by comparing the attributes and criteria to determine a candidate pool of applicants that need to be contacted or extended a job offer. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about job applicants to assess their performance compared to prioritized worker attributes to determine a list of potential job candidates. Examiner find the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A system having at least one processor.
Claim 12: A computer-readable, non-transitory storage medium having a set of computer accessible instructions which when executed, cause at least one processor to perform operations comprising:
Claim 16: A system, comprising: at least one memory having computer-accessible instructions; and at least one processor functionally coupled to the at least one memory and configured by at least a portion of the computer-accessible instruction.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-11, 13-15, and 17-20 further narrow the abstract idea recited in the independent claims 1, 12, and 16 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims are well- understood, routine, and conventional for a computer to be able to match job candidates to positions based on matching employee attributes and job requirements (see specification [0003-0004]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-6, 10-11, and 18-20 are directed towards further narrowing the abstract idea of matching job candidates to an open position based on worker values and employer values.
Dependent claims 7-9, 13-15, and 17 are directed towards further narrowing the abstract idea of transmitting a job offer to employees in a pool at predetermined time intervals and receiving a response.

Claims 2-11, 13-15, and 17-20 do not recite any additional elements that have not been discussed above.

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2009/0327013) in view of Walsh (US 2007/0214035).
Claims 1: McGovern discloses a method for matching job offers with workers, the method comprising (Paragraph [0043). Receiving, by a system having at least one processor, a plurality of worker values corresponding to a plurality of attributes (Paragraph [0043-0044]; Fig. 1, an employment seeker enters relevant qualification information (worker values) by entering one or more attribute units. Similarly the employment seeker can enter attributes that the employment seeker desires). Receiving, by the system, a plurality of employer values corresponding to the plurality of attributes (Paragraph [0043-0044]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position). Receiving, by the system, at least one employer priority associated with one or more employer values from the plurality of employer values (Paragraph [0043-0044]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position (employer priority)). Determining, by the system, a worker score associated with each worker of a plurality of workers, wherein a worker score associated with a worker is determined based on each of a comparison of the plurality of worker values with the plurality of employer values and a comparison of the plurality of worker values with the at least one employer priority (Paragraph [0044-0046] the matching system compares the attributes desired by the employment seeker with the open position on the system to generate a match level for each position. The matching system also compares the attributes desired by the employee seeker with the attributes of the Determining, by the system, a candidate pool of workers from the plurality of workers meeting predetermined criteria (Paragraph [0047] the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers (a pool) are presented to the employee seeker, ranked by match level with the highest ranking employment seeker being presented first). 
However, McGovern does not disclose and transmitting, by the system, at least one job offer to at least one worker among the candidate pool.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches and transmitting, by the system, at least one job offer to at least one worker among the candidate pool (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable candidate includes links to each employee’s job profile. The prospective employer instructs the system to transmit a short message to the causal employee. The message includes details about the position on offer. If an employer’s user preferences dictate that the message is to be transmitted to two causal employees at a time, the message is transmitted to the first two causal employees on a generated list. If neither of those causal employees initiate contact within a predetermined period of time, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of transmitting, by the system, at least one job offer to at least one worker among the candidate pool as taught by Walsh (Walsh [0070]). With the motivation of helping to recruit casual workers by reducing the labor required during the hiring process and speed up the process (Walsh [0004-0003]).
Claims 2 and 18: Modified McGovern discloses the method as per claim 1 and the system as per claim 17. McGovern further discloses wherein a worker score associated with a worker of the plurality of workers is determined based on at least one of: work radius, average star rating, average star rating with enterprise, average star rating with location, average star rating with requester, average star rating with sessions of given attributes, overtime propensity, work history with enterprise, work history with marketplace, work history with requester, work history with location, current proximity, and proximity of closest ending session (Paragraph [0044-0046]; [0211]; [0168-0169] in one embodiment of the employment system the match rating can be determined using any of the matching processes discussed or any other suitable matching process. Preferably a seeker can specify as one of his or her match criteria that a match have some distance relationship with one or more locations. A job seeker could specify the desire that a matching job be less than 0.25 miles form a public transport stop). 
Claim 3: Modified McGovern discloses the method as per claim 2. McGovern further discloses further comprising receiving, by the system, a selection of the plurality of attributes from at least one of: a worker or an employer (Paragraph [0043-0047]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position (employer priority). The matching system compares the attributes desired by the employment seeker with the open position on the system to generate a match level for each position. The matching system also compares the attributes desired by the employee seeker with the attributes of the employment seeker on the system to generate a match level for reach employment seeker for the position).
Claim 4: Modified McGovern discloses the method as per claim 3. McGovern further discloses further comprising receiving, by the system, at least one employer priority corresponding to at least attribute of the plurality of attributes, wherein the worker score is determined based further on a comparison of the at least one employer priority corresponding to the at least attribute (Paragraph [0043-0047]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position (employer priority). The matching system compares the attributes desired by the employment seeker with the open position on the system to generate a match level for each position. The matching system also compares the attributes desired by the employee seeker with the attributes 
Claim 5: Modified McGovern discloses the method as per claim 4. McGovern further discloses further comprising displaying, by the system, a plurality of worker profiles corresponding to the plurality of workers, wherein the displaying is performed based on the worker score associated with each worker of the plurality of workers (Paragraph [0047] the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers (a pool) are presented to the employee seeker, ranked by match level with the highest ranking employment seeker being presented first).
Claim 6: Modified McGovern discloses the method as per claim 5. McGovern further discloses wherein displaying is performed in response to posting a job by an employer (Paragraph [0047]; [0127-0130]; [0133] the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers (a pool) are presented to the employee seeker, ranked by match level with the highest ranking employment seeker being presented first. Preferably, the employee seekers are presented with a user interface, similar to the user interface presented to employment seekers that enables them to easily navigate and select skills required for their job posting. Preferably, an employee seeker is able to access detailed candidate information for available candidates within one click/selection of the search/match results list).
Claim 7: Modified McGovern discloses the method as per claim 6. However, McGovern does not disclose comprising determining, by the system, an offer transmission sequence for transmitting the at least one job offer based on at least one transmission parameter selected from available wait times (AWT), an available pool of workers from the candidate pool for receiving the at least one job offer; a maximum distribution time (MDT) for transmission of the at least one job offer, and an offer interval spacing (OIS) between transmission of the at least one job offer from a worker to a next worker; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the offer transmission sequence.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches further comprising determining, by the system, an offer transmission sequence for transmitting the at least one job offer based on at least one transmission parameter selected from available wait times (AWT), an available pool of workers from the candidate pool for receiving the at least one job offer; a maximum distribution time (MDT) for transmission of the at least one job offer, and an offer interval spacing (OIS) between transmission of the at least one job offer from a worker to a next worker; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the offer transmission sequence (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of comprising determining, by the system, an offer transmission sequence for transmitting the at least one job offer based on at least one transmission parameter selected from available wait times (AWT), an available pool of workers from the candidate pool for receiving the at least one job offer; a maximum distribution time (MDT) for transmission of the at least one job offer, and an offer interval spacing (OIS) between transmission of the at least one job offer from a worker to a next worker; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the offer transmission sequence as taught by Walsh (Walsh [0077]). With the motivation of helping to recruit casual workers by reducing the labor required during the hiring process and speed up the process (Walsh [0004-0003]).
Claim 8: Modified McGovern discloses the method as per claim 7. However, McGovern does not disclose comprising receiving, by the system, at least one transmission parameter for transmitting the at least one job offer; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the job offer transmission sequence and said at least one transmission parameter.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches comprising receiving, by the system, at least one transmission parameter for transmitting the at least one job offer; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the job offer transmission sequence and said at least one transmission parameter
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of comprising receiving, by the system, at least one transmission parameter for transmitting the at least one job offer; and transmitting, by the system, the at least one job offer to at least one worker from the candidate pool for a predetermined period of time according to the job offer transmission sequence and said at least one transmission parameter as taught by Walsh (Walsh [0077]). With the motivation of helping to recruit casual workers by reducing the labor required during the hiring process and speed up the process (Walsh [0004-0003]).
Claim 10: Modified McGovern discloses the method as per claim 8. McGovern further discloses further comprising predicting, by the system, a likelihood of a match corresponding to a worker of the plurality of workers, wherein the predicting is performed based on an analysis of each of the plurality of worker values and the at least one employer priority (Paragraph [0099-0101] for each match result displayed the match based employment system displays a score that reflects the quality/strength of the bi-directional match between the employment seeker and the positon. Preferably the match score is calculated such that how well the employment seeker meets the jobs desires accounts for 70% of the score and how well the job meets the employment seeker’s desires account for 30% of the score. Preferably the score is expressed as a percentage. The match score is computed on the basis of all employee seeker criteria).
Claims 11: Modified McGovern discloses the method as per claim 7. However, McGovern does not disclose further comprising receiving, by the system, an acceptance input corresponding to the at least one job offer; and transmitting, by the system, a job profile associated with the at least one job offer.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches further comprising receiving, by the system, an acceptance input corresponding to the at least one job offer; and transmitting, by the system, a job profile associated with the at least one job offer (Paragraph [0077-0081] the system transmits a message to a causal employee. The message includes details of the position on the offer such as the type of work, date, time, location, etc. The casual employee can respond to the message to accept the job offer).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of further comprising receiving, by the system, an acceptance input corresponding to the at least one job offer; and transmitting, by the system, a job profile associated with the at least one job offer as taught by Walsh (Walsh [0077]). With the motivation of helping to recruit casual workers by reducing the labor required during the hiring process and speed up the process (Walsh [0004-0003]).
Claims 12 and 16: McGovern discloses (Claim 12) a computer-readable, non-transitory storage medium having a set of computer accessible instructions which when executed, cause at least one processor to perform operations comprising (Paragraph [0043]). (Claim 16) A system, comprising: at least one memory having computer-accessible instructions; and at least one processor functionally coupled to the at least one memory and configured by at least a portion of the computer-accessible instructions to (Paragraph [0043]). Receiving a plurality of worker values corresponding to a plurality of attributes (Paragraph [0043-0044]; Fig. 1, an employment seeker enters relevant qualification information (worker values) by entering one or more attribute units. Similarly the employment seeker can enter attributes that the employment seeker desires). Receiving a plurality of employer values corresponding to the plurality of attributes (Paragraph [0043-0044]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position).  Receiving at least one employer priority associated with one or more employer values from the plurality of employer values (Paragraph [0043-0044]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position (employer priority)). (Claim 12) Determining a worker score associated with each worker of a plurality of workers, wherein a worker score associated with a worker is determined based on at least one of: work radius, average star rating, average star rating with enterprise, average star rating with location, average star rating with requester, average star rating with sessions of given attributes, overtime propensity, work history with enterprise, work history with marketplace, work history with requester, work history with location, current proximity, and proximity of closest ending session (Paragraph [0044-0046]; [0211]; [0168-0169] in one embodiment of the employment system the match rating can be determined using any of the matching processes discussed or any other suitable matching process. Preferably a seeker can specify as one of his or her match criteria that a match have some distance relationship with one or more locations. A job seeker could specify the desire that a matching job be less than 0.25 miles form a public transport stop). (Claim 16) Determine a worker score associated with each worker from a plurality of workers, wherein a worker score associated with a worker is determined based on each of a comparison of the plurality of worker values with the plurality of employer values and a comparison of at least one worker value with the at least one employer priority (Paragraph [0043-0047]; Fig. 1, an employee seeker searching for an employment seeker to fill a position enters relevant information about itself and a position (plurality of attributes) as well as attributes the employee seeker desires in a good match for the position (employer priority). The matching system compares the attributes desired by the employment seeker with the open position on the system to generate a match level for each position. The matching system also compares the attributes desired by the employee seeker with the attributes of the employment seeker on the system to generate a match level for reach employment seeker for the position). Determining a candidate pool of workers meeting predetermined employer criteria associated with the plurality of attributes (Paragraph [0047] the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers (a pool) are presented to the 
However, McGovern does not disclose determining an offer transmission sequence for sequentially transmitting at least one job offer to one or more workers based on transmission parameters including: available wait times (AWT), available pool of workers from the candidate pool for receiving the at least one job offer; maximum distribution time (MDT) for transmission of the at least one job offer, and offer interval spacing (OIS) between transmission of the at least one job offer from a worker to a next worker; and transmitting the at least one job offer to at least one worker from the available pool for a predetermined offer interval period and according to the offer transmission sequence.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches determining an offer transmission sequence for sequentially transmitting at least one job offer to one or more workers based on transmission parameters including: available wait times (AWT), available pool of workers from the candidate pool for receiving the at least one job offer; maximum distribution time (MDT) for transmission of the at least one job offer, and offer interval spacing (OIS) between transmission of the at least one job offer from a worker to a next worker (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable candidate includes links to each employee’s job profile. The prospective employer instructs the system to transmit a short message to the And transmitting the at least one job offer to at least one worker from the available pool for a predetermined offer interval period and according to the offer transmission sequence (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable candidate includes links to each employee’s job profile. The prospective employer instructs the system to transmit a short message to the causal employee. The message includes details about the position on offer. If an employer’s user preferences dictate that the message is to be transmitted to two causal employees at a time, the message is transmitted to the first two causal employees on a generated list. If neither of those causal employees initiate contact within a predetermined period of time, the system can be programmed to transmit the message to the next two casual employees on the list).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of Determining an offer 
Claim 15: Modified McGovern discloses the medium as per claim 14. However, McGovern does not disclose wherein the offer interval spacing is determined by dividing max distribution time by the number of workers in the available pool.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches wherein the offer interval spacing is determined by dividing max distribution time by the number of workers in the available pool (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable candidate includes links to each employee’s job profile. The prospective employer instructs the system to transmit a short message to the causal employee. The message includes details about the position on offer. If an 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of wherein the offer interval spacing is determined by dividing max distribution time by the number of workers in the available pool as taught by Walsh (Walsh [0077]). With the motivation of helping to recruit casual workers by reducing the labor required during the hiring process and speed up the process (Walsh [0004-0003]).
Claims 9, 13-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2009/0327013) in view of Walsh (US 2007/0214035) further in view of Champaneria (US 2019/0019160).
Claims 9, 13, and 17: Modified McGovern discloses the method as per claim 8. However, McGovern does not disclose further comprising detecting, by the system, a disqualifying conflict associated with the at least one worker based on at least one of: the plurality of worker values or a plurality of worker priorities of the at least one employer priority; and terminating or bypassing transmission of the at least one job offer to said worker.
In the same field of endeavor of matching employment candidates for an open job position Champaneria teaches further comprising detecting, by the system, a disqualifying conflict associated with the at least one worker based on at least one of: the plurality of worker values or a plurality of worker priorities of the at least one employer priority; and terminating or bypassing transmission of the at least one job offer to said worker (Paragraph [0181] additionally in some embodiments, the candidates may be requested to provide answers to additional qualifying or screening questions. These questions may be provided as part of the process of vetting the candidate for the position, and the candidate may be disqualified from applying for the position based on the answers that the candidate provides, or based on a lack of response or lack of appropriate response from the candidate).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of detecting, by the system, a disqualifying conflict associated with the at least one worker based on at least one of: the plurality of worker values or a plurality of worker priorities of the at least one employer priority; and terminating or bypassing transmission of the at least one job offer to said worker as taught by Champaneria (Champaneria [0181]). With the motivation of decreasing the amount of time and resources required for finding and hiring a job applicant for a position (Champaneria [006]).
Claim 14: Modified McGovern discloses the medium as per claim 13. However, McGovern does not disclose wherein the operations further comprise sequentially transmitting the at least one job offer to workers from the available pool for the predetermined offer interval period and according to the offer transmission sequence until a worker accepts the job offer.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches wherein the operations further comprise sequentially transmitting the at least one job offer to workers from the available pool for the predetermined offer interval period and according to the offer transmission sequence until a worker accepts the job offer (Paragraph [0077-0080]; Fig. 2, casual employees having a job seeker profile that matches the employer nominated search criteria are identified and the system generates a list of appropriate candidates (pool). The list of suitable candidate includes links to each employee’s job profile. The prospective employer instructs the system to transmit a short message to the causal employee. The message includes details about the position on offer. If an employer’s user preferences dictate that the message is to be transmitted to two causal employees at a time, the message is transmitted to the first two causal employees on a generated list. If neither of those causal employees initiate contact within a predetermined period of time, the system can be programmed to transmit the message to the next two casual employees on the list).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment 
Claim 19: Modified McGovern discloses the system as per claim 18. However, McGovern does not disclose wherein the at least one processor is further configured to receive an acceptance input from a worker corresponding to the at least one work request; and transmit a job profile associated with the at least one work request.
In the same field of endeavor of recruiting potential employees for an open position Walsh teaches wherein the at least one processor is further configured to receive an acceptance input from a worker corresponding to the at least one work request; and transmit a job profile associated with the at least one work request (Paragraph [0077-0081] the system transmits a message to a causal employee. The message includes details of the position on the offer such as the type of work, date, time, location, etc. The casual employee can respond to the message to accept the job offer).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by 
Claim 20: Modified McGovern discloses the system as per claim 19. However, McGovern does not disclose wherein the at least one processor is further configured to receive a completion input corresponding to the at least one work request; and transmit a completion notification associated with the at least one work request.
In the same field of endeavor of matching employment candidates for an open job position Champaneria teaches wherein the at least one processor is further configured to receive a completion input corresponding to the at least one work request; and transmit a completion notification associated with the at least one work request (Paragraph [0091]; [0104-0105]; [0133-0135]; Fig. 1, according to an embodiment a system may be configured to automatically receive notifications of a user having added their resume or having updated their resume. In an exemplary embodiment, a system may be configured to automatically perform searches for users having added a resume. An optional confirmation step of a matching step may be performed after a post-processing step or after a matching step. In an embodiment, once a step of finalizing the candidate has been 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching an employment seeker to an employee seeker based on various specified attributes as taught by McGovern (McGovern [0043-0044]) with the system of wherein the at least one processor is further configured to receive a completion input corresponding to the at least one work request; and transmit a completion notification associated with the at least one work request as taught by Champaneria (Champaneria [0091]). With the motivation of decreasing the amount of time and resources required for finding and hiring a job applicant for a position (Champaneria [006]).
Therefore, claims 1-20 are rejected under 35 U.S.C. 103
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
O’Malley (US 2018/0157995) Systems and methods for tracking measuring, and improving applicants, candidates, recruits, experts, and any resources, qualifications, and feedback.
Kolber (US 2013/0097093) Systems and methods for quantifying job candidates.
Chuang (US 2018/0232683) System and interfaces for managing temporary workers.
Gu (US 2014/0289142) Method, apparatus, and system for evaluating a skill leek of a job seeker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD W. CRANDALL/Examiner, Art Unit 3689